Citation Nr: 0720264	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-16 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Whether sufficient new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for schizophrenia, chronic undifferentiated type.

2.  Whether sufficient new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for residuals of lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his mother, and his sister.



ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1983 and February to April 1987.  National Guard 
Service is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by which 
the RO declined to reopen the claims at issue herein.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Central Office hearing in March 2007; a 
transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's March 2007 hearing testimony indicates that the 
record is incomplete.  Efforts to associate relevant evidence 
with the claim file must be made before the Board can 
adjudicate the issues on appeal.  

The veteran has been obtaining treatment at the Dublin VA 
Medical Center (MC) and the Macon VA Community Based 
Outpatient Clinic.  The latest Dublin VAMC and Macon VA 
Community Based Outpatient Clinic medical records on file are 
dated in February 2005.  The RO should associate with the 
claims file all clinical records from these facilities dated 
from February 1, 2005 to the present.  

It appears that the veteran served with the Georgia National 
Guard from 1983 to 1984.  The RO must verify whether the 
veteran had National Guard service.  If so, the RO should 
obtain medical and personnel records associated with this 
National Guard service.

At the veteran's March 2007 hearing, he testified that he 
received several Article 15 disciplinary actions while in 
service.  The veteran claimed that he was hearing voices at 
the time he committed the offenses.  The veteran's service 
personnel records from all periods of service, therefore, 
must be associated with the claims file.

The Board asks that a paper version of the service medical 
records from the veteran's period of active duty in 1987 be 
associated with the claims file.

Next, the veteran has been in receipt of disability benefits 
from the Social Security Administration (SSA) beginning in 
1988.  The RO should obtain from SSA the records pertinent to 
the veteran's claim for Social Security disability benefits 
as well as the records relied upon concerning that claim.

The veteran has been receiving continued treatment at River 
Edge Behavioral Health Center in Macon.  Records from that 
facility dated from November 2003 to the present should be 
associated with the claims file.

The veteran appears to have been receiving continued 
treatment from Central State Hospital.  Records from that 
facility dated from May 20, 2000 to the present should be 
associated with the claims file.  

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim.  38 
C.F.R. § 3.159(c) (2006).  As these records may be relevant 
to determining the etiology of the veteran's claims, the case 
should be remanded so that these records can be obtained.  

Accordingly, the case is REMANDED of the RO via the AMC for 
the following action:

1.  Associate with the claims file all 
clinical records from the Dublin VAMC and 
the Macon VA Community Based Outpatient 
Clinic dated from February 1, 2005 to the 
present.  

2.  Verify whether the veteran had 
National Guard service.  If so, the RO 
should obtain medical and personnel 
records associated with his National Guard 
service.

3.  Associate with the claims file all 
service personnel records to include 
information regarding disciplinary action 
from the veteran's two periods of active 
duty service (January 1979 to January 1983 
and February to April 1987).

4.  Add to the claims file a paper version 
of the service medical records from the 
veteran's second period of active duty 
service in 1987.

5.  Obtain from SSA the records pertinent 
to the veteran's claim for Social Security 
disability benefits as well as the records 
relied upon concerning that claim.

6.  Associate with the claimed file 
records from River Edge Behavioral Health 
Center in Macon dated from November 2003 
to the present.

7.  Associate with the claims file records 
from Central State Hospital dated from May 
20, 2000 to the present.

8.  Then, after undertaking a review of 
the entire record to include all new 
evidence received and undertaking any 
other indicated development, the RO should 
readjudicate the claims in light of all 
the evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for a response thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
C. Kedem
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


